IN THE SUPREME COURT OF IOWA
                             No. 41 / 06-0026

                            Filed May 26, 2006

LISA KRAGNES,

      Appellee,

vs.

CITY OF DES MOINES, IOWA,

      Appellant.


      Appeal from the Iowa District Court for Polk County, Michael D.

Huppert, Judge.



      The city appeals a district court ruling granting a citizen’s motion for

partial summary judgment holding that the city’s assessment of franchise

fees is an illegal tax.    REVERSED AND CASE REMANDED WITH

DIRECTIONS.



      Mark Godwin, Deputy City Attorney, Des Moines, for appellant.


      Bradley P. Schroeder of Hartung & Schroeder, Des Moines, for

appellee.



      Terrence L. Timmons, Des Moines, for amicus curiae Iowa League of

Cities.
                                    2

      Ivan T. Webber and James R. Wainwright of Ahlers & Cooney, P.C.,

Des Moines, for amici curiae Cities of Sioux City, Dubuque, Early,

Oskaloosa, Manchester, Algona, and West Des Moines.



      John V. Donnelly of Sullivan & Ward, P.C., West Des Moines, for

amicus curiae Iowa Association of Electric Cooperatives.
                                      3

WIGGINS, Justice.

      A citizen of the city of Des Moines brought an action against the city

alleging the franchise fees the city assessed in its franchise agreements for

gas and electric power services are illegal taxes. Both parties moved for

summary judgment on this issue. The district court found the franchise

fees were illegal taxes and enjoined the city from collecting the fees.

Although we continue to adhere to our view that any franchise fee charged

by a city must be reasonably related to the city’s administrative expenses in

the exercise of its police power in order not to constitute an illegal tax, we

find there is a genuine issue of material fact as to whether all or part of the

franchise fees in this case are so related.     Accordingly, we reverse the

district court’s ruling and remand the case for further proceedings.
      I. Background Facts and Proceedings.

      In 1960, the City of Des Moines (City) entered into an electric

franchise agreement with Iowa Power and Light Company, a predecessor in

interest to MidAmerican Energy Company (MidAmerican). The ordinance

contained “an annual franchise, occupation or privilege tax” of one percent

of the gross receipts derived from the company’s distribution and sale of
electric energy to customers within the corporate limits of the City. That

same year, the City entered into a similar agreement with Iowa Power and

Light Company concerning the distribution and sale of natural gas. This

ordinance contained “an annual franchise, occupation or privilege tax” of

two percent of the gross receipts derived from the company’s distribution

and sale of natural gas to customers within the corporate limits of the City.

      After the expiration of the 1960 franchise agreements, the agreements

were updated by ordinances. Iowa Power and Light Company retained the

electric franchise for a fee equal to one percent of the gross receipts derived
                                       4

from the company’s sale of electric energy to customers within the corporate

limits of the City. Midwest Gas Company held the gas franchise for a fee

equal to one percent of the gross receipts derived from the company’s sale of

natural gas to customers within the corporate limits of the City.

      On May 6, 2004, the governor signed a bill phasing out the sales and

use taxes on the sale and furnishing of gas and electricity for residential

use. 2004 Iowa Acts ch. 1133, § 1 (codified at Iowa Code § 423.3(84)

(2005)). The legislation reduced the sales tax from five percent to two

percent on residential users of gas and electricity billed on or after

January 1, 2004, through December 31, 2004. Iowa Code § 423.3(84)(b)(1).

The legislation further reduced the sales tax to one percent on residential

users of gas and electricity billed on or after January 1, 2005, through

December 31, 2005. Id. § 423.3(84)(b)(2). Finally, the legislation eliminated

the sales tax on residential users of gas and electricity billed on or after

January 1, 2006. Id. § 423.3(84)(b)(3).
      At the time the governor signed the bill phasing out these sales and

use taxes, the City was experiencing problems in delivering services to its

residents because of diminishing funding from the state. The City was
considering increasing its property taxes to hire more police and firefighters,

fix deteriorating neighborhoods and streets, and maintain the library’s

hours. When the City realized the state was phasing out the sales and use

taxes on residential gas and electric service, it recognized that if it replaced

the sales and use taxes with a higher franchise fee, the actual cost of

electricity and gas to the residential customers would not change.           In

deciding whether it should raise property taxes or increase the franchise

fees, the city manager’s office distributed a summary proposal giving an

overview of franchise fees. The overview provided:
                             5
•   A city may amend its electric light and power and/or
    gasworks franchise to provide for collection of a
    franchise fee under the Iowa Code. (Iowa Code § 364.2)

•   The city council may grant, amend, extend or renew an
    electric light and power, heating or gasworks franchise
    without an election, subject only to the possibility of a
    reverse referendum petition. (Iowa Code § 364.2(4)(b)).
    However, a public hearing must be held.

•   There is no statutory limit on the level of franchise fee to
    be collected, although as with any user fee it should bear
    a relationship to the cost to the city of the utility’s
    occupancy of public areas in the city.

•   Currently, all Iowa cities collecting franchise fees do so
    based on gross receipts. This would not have to be the
    basis of a franchise fee – in other words, the Code does
    not prohibit the collection of fees based on the “units
    sold” (e.g. therms or kwhs).

•   A city must have a valid franchise ordinance in place
    that authorizes the collection of the fee.

•   Franchise fees can only be collected from customers for
    facilities located within the corporate limits of the city
    imposing the fee.

•   City facilities are exempted from collection of franchise
    fees. (Iowa Code § 364.2(4)(f))

•   A city can exempt certain customer groups from
    collection of franchise fees. Algona collects franchise
    fees only on the distribution charges of gas
    transportation customers, not on the gas supply costs of
    transportation customers. Any exemption would have to
    be made on a nondiscriminatory basis.

•   If a city imposes a local option sales tax, the enactment
    of an ordinance which imposes a franchise fee will
    eliminate the ability of the city to lawfully impose a local
    option sales tax on the sale or use of natural gas,
    natural gas service, electricity or electric service. (Iowa
    Code §§ 422B.8, 422E.3(2))

•   28E agreements have been used to transfer funds
    collected via franchise fees between governmental bodies.
    Rock Valley will be using a 28E agreement to transfer
    funds to the local school district to replace school
    funding that had been collected through a local option
    tax.
                                       6
         •    A city which collects franchise fees can not also collect a
              fee for the use of its right of ways. (Iowa Code §§ 480A.3,
              480A.6)

         •    MidAmerican Energy Company’s role is to collect the fees
              established by the city ordinance and remit them to the
              city.
      After determining an increase in the franchise fee was preferable to a

property tax increase, the City proceeded to negotiate updated franchise

agreements for gas and electric service with MidAmerican, which at the time

held the franchise agreements with the City to provide it with gas and

electric services. The updated agreements extended the gas and electric

franchises for an additional ten years. The agreements also increased the

franchise fee to three percent for gas and three percent for electricity

effective September 2004. The agreements also permitted the city council to

further increase the franchise fees to an amount not greater than six

percent on a majority vote of the city council after giving the public fourteen

days advance notice.
      The City placed the ordinances amending the gas and electric

franchises on the city council agenda for June 7, 2004. Prior to the council

meeting, the city manager prepared a council communication regarding the

franchise ordinances.       The communication contained the following

statements:

      At present, the City is facing a number of critical issues: the
      need for more police and firefighters required to meet homeland
      security responsibilities; deteriorating neighborhoods and
      streets; and reduced library hours. The need for higher
      property taxes is on the horizon to fulfill these basic service
      needs. Furthermore, the State is poised to eliminate more aid
      to local governments (i.e., Homestead and Veterans credits)
      which will further limit the City’s capacity to maintain services.

      Over the last several years, resources and staff have been
      stretched to cope with the challenges of providing quality
      services while funding has diminished. However, a franchise
      fee increase offers the best alternative funding opportunity to
                                     7
      assure adequate and essential services are provided to the
      citizens of Des Moines. The net effects are minimal to residents
      because the fee structure adjusts to the historical rate once
      paid in 2001. . . .
      ....
      If the franchise fee were not available it would require a
      property tax rate increase to cover the costs for the same level
      of services needed. . . .
      ....
      I recommend committing [the franchise fees] to basic services
      of the city, which includes additional police officers (12) and
      firefighters (24), street reconstruction in neighborhoods, and
      reinstated library hours.

      In lieu of increasing the property tax, the City passed the ordinances

amending the franchise agreements, raising the franchise fee to three

percent on gas and three percent on electricity. The Iowa utilities board

approved the amended franchise agreements.

      In September 2004, the City began receiving the increased fees. The

City deposited the revenue generated by the franchise fees in its general

fund. The 2004 increase in the franchise fees allowed the City to enact one

of the largest property tax cuts in its history. In January 2005, the city

manager reported to the mayor and the council that the increased franchise

fees were generating enough revenue to restore the library hours, hire
twenty-four additional firefighters, hire twelve additional police officers,

provide low-income assistance to persons to have their utility services

reconnected, make four economic development grants, make a grant to the

Des Moines school system, fund improvement of the City’s roads, and place

$750,000 in the City’s reserves.

      In March 2005, the city council revisited the franchise ordinances. A

majority of the city council passed a resolution increasing the franchise fee

from three percent to five percent on gas and from three percent to five

percent on electricity. This increase was effective June 1, 2005.
                                      8

      In the meantime, Lisa Kragnes filed a petition in equity on behalf of

herself and all others similarly situated challenging the City’s charging of

the franchise fees expressed as a percentage of billings imposed on gas and

electric utilities provided by MidAmerican.      Kragnes, a resident of Des

Moines, has been a customer of MidAmerican for her gas and electric

utilities since 1994. In her petition, she claimed the franchise fees, charged

and collected by the City through its franchise agreements with

MidAmerican, are illegal taxes. Kragnes sought a declaratory judgment

and/or order of mandamus ordering the City to reimburse her and other

class members for all franchise fees paid dating back to the time allowed by

the applicable statute of limitations until the end of the litigation. She also

requested an injunction prohibiting the City from enforcing and/or

collecting such franchise fees in the future.
      The City answered Kragnes’s petition denying various paragraphs of

the petition. The City also asserted several affirmative defenses including

the court’s lack of jurisdiction to hear the case, Kragnes’s failure to state a

claim for which relief could be granted, Kragnes’s lack of standing, claim

preclusion based on the doctrine of laches, and Kragnes’s failure to join
indispensable parties to the case.

      Kragnes filed her first motion for partial summary judgment asserting

the Iowa utilities board did not have exclusive jurisdiction, she did not fail

to exhaust her administrative remedies, and the present suit was not a

collateral attack on a final agency action.     The City did not resist the

motion. The district court granted Kragnes partial summary judgment on

these issues, finding it had subject matter jurisdiction of the case and

Kragnes stated a claim upon which relief could be granted.
                                       9

      The City filed a motion for summary judgment claiming there was no

genuine issue of material fact in dispute that the franchise fees on gas and

electric service it was collecting were “not illegal sales taxes.” On the same

day, Kragnes filed her second motion for partial summary judgment

claiming there was no genuine issue of material fact in dispute that the

franchise fees on gas and electric service collected by the City were “outside

the scope of its legal authority to tax.”

      The district court denied the City’s motion for summary judgment and

granted Kragnes’s second motion for partial summary judgment. In its

ruling, the district court found no genuine issue of material fact existed and

declared the franchise fees to be illegal taxes. The court enjoined the City

from collecting or assessing the franchise fees under the ordinances. The

City filed a motion for stay without supersedeas bond. The court denied the

motion but limited the injunction to the collection and assessment of the

franchise fees to only Kragnes.
      The City filed a notice of appeal, which we treated as an application

for interlocutory appeal. We granted the City’s application. The district

court issued an order staying any further proceedings, including the issue
of class certification, pending this appeal.

      II. Issue.

      The issue presented is whether the district court erred when it held

no genuine issue of material fact existed and determined the franchise fees

were illegal taxes.

      III. Scope of Review.

      Actions tried in equity are ordinarily reviewed de novo. State ex rel.

Miller v. Cutty’s Des Moines Camping Club, Inc., 694 N.W.2d 518, 524 (Iowa

2005). However, because the district court resolved this case on motions
                                     10

for summary judgment, our review is for the correction of errors at law. Id.

We have said:

      “If there are no disputed issues of material fact and the moving
      party is entitled to judgment as a matter of law, summary
      judgment is appropriate. We can resolve a matter on summary
      judgment if the record reveals a conflict only concerns the legal
      consequences of undisputed facts.”

City of Cedar Rapids v. James Props., Inc., 701 N.W.2d 673, 675 (Iowa 2005)

(citation omitted). In determining whether summary judgment is proper, we

examine the record in the light most favorable to the nonmoving party and

we draw all legitimate inferences the evidence bears in order to establish the

existence of questions of fact. Mason v. Vision Iowa Bd., 700 N.W.2d 349,

353 (Iowa 2005).
      IV. Applicable Legal Principles.

      The City entered into the amended franchise agreements with

MidAmerican pursuant to the authority granted it by the Iowa Code. Iowa

Code § 364.2(4)(a) (2003). The Code provides:

             A city may grant to any person a franchise to erect,
      maintain, and operate plants and systems for electric light and
      power, heating, telegraph, cable television, district telegraph
      and alarm, motor bus, trolley bus, street railway or other
      public transit, waterworks, or gasworks, within the city for a
      term of not more than twenty-five years. When considering
      whether to grant, amend, extend, or renew a franchise, a city
      shall hold a public hearing on the question. Notice of the time
      and place of the hearing shall be published as provided in
      section 362.3. The franchise may be granted, amended,
      extended, or renewed only by an ordinance, but no exclusive
      franchise shall be granted, amended, extended, or renewed.

Id.

      The genesis of section 364.2(4)(a) dates back to at least 1873. See

Iowa Code § 473 (1873) (providing a city has the power to grant a private
                                             11

entity a franchise to furnish water to the city). 1 In construing an ordinance

granting a franchise, this court said a “franchise” is

       a privilege granted by the state, or by some minor municipality
       acting under the authority of the state, to conduct a business
       of public utility,—such, for instance, as supplying the public
       with water, light, transportation, and other conveniences.

Cedar Rapids Water Co. v. City of Cedar Rapids, 118 Iowa 234, 239, 91 N.W.

1081, 1083 (1902). This court also recognized that a franchise agreement is

a contract between the city and the entity providing services to the city,

subject to the same rules of interpretation as between other contracting

parties. Id. at 240, 91 N.W. at 1083.
       In 1912 the City passed an ordinance attempting to recover the sum

of $1 for each telegraph or telephone pole and $1 for each mile of line from a

telephone company operating within the City. City of Des Moines v. Iowa

Tel. Co., 181 Iowa 1282, 1284, 162 N.W. 323, 324 (1917). The City brought

an action against the telephone company for collection of those fees. Id. To

support its claim that the City could not charge rent for its use of the

streets and alleys, the telephone company relied on a statute that stated:

              “Any person or company may construct a telegraph or
       telephone line along the public highways of this state, or across
       the rivers or over any lands belonging to the state or to any
       private individual, and may erect the necessary fixtures
       therefor; provided, that when any highway along which said
       line has been constructed shall be changed, said person or
       company shall, upon ninety days’ notice in writing, remove
       said line to said highway as established. . . . Such fixtures
       must not be so constructed as to incommode the public in the
       use of any highway or the navigation of any stream; nor shall

       1   In the 1888 Code, the legislature added gas works and electric light plants to the
list of public services for which a city could grant a franchise to a private entity. McClain’s
Code Ann. §§ 639, 641, 644 (1888). In 1897, electric power plants were added to the list.
Iowa Code § 720 (1897). By 1907, the legislature authorized cities to grant franchises “for
interurban or street railways, gas or water-works, electric light or power plants, heating
plants, telegraph or telephone systems, or other public service utilities.” 1907 Iowa Acts
ch. 48, § 12.
                                       12
      they be set up on the private grounds of any individual without
      paying him a just equivalent for the damages he thereby
      sustains.”

Id. at 1284-85, 162 N.W. at 324 (citations omitted). This statute remains

virtually unchanged today. See Iowa Code §§ 477.1-477.3 (2005).

      The City contended it owned the streets, alleys, and public grounds

as any other private owner and it had the right to charge the reasonable

value for the use of its property. City of Des Moines, 181 Iowa at 1287, 162

N.W. at 325. In rejecting this claim, our court made it clear that the City

holds the fee title in trust for the public. Id. at 1289, 162 N.W. at 325. The

court went on to state:

      “But it is a mistake to suppose that, where the fee of the streets
      is in the city, in trust for the public, the city is constitutionally
      and necessarily entitled to compensation, the same as a private
      proprietor holding the fee. The legislature might provide for
      such compensation, but is not bound to do so.”

Id. at 1291, 162 N.W. at 326 (citation omitted). The court held the City was

not “entitled to recover from the telephone company the rental value of its

streets used by said company with its poles and wires.” Id. at 1311, 162

N.W. at 331.

      In 1931 this court had occasion to revisit the franchise statutes in a

dispute between the town of Pocahontas, its residents, and Northwestern

Bell Telephone Company. Schnieders v. Inc. Town of Pocahontas, 213 Iowa

807, 808, 234 N.W. 207, 208 (1931).           In discussing the nature of a

franchise agreement, this court recognized the purpose of a public service

franchise was not to create a revenue stream for a city but to provide its

citizens with services the city chooses not to provide. See id. at 811-12, 234

N.W. at 209 (stating “ ‘[t]he primary object is not to give revenue or to secure

revenue from these service corporations’ ” (citation omitted)).
                                      13

      In 1932 this court discussed the fees a city may receive in

consideration for granting a franchise. City of Pella v. Fowler, 215 Iowa 90,

97, 244 N.W. 734, 738 (1932). There the city’s franchise agreement with a

grantee of a telephone franchise required the grantee to pay the city five

percent of the gross receipts for the use of the city’s streets and alleys. Id.

at 92-93, 244 N.W. at 735-36. In addition to reaffirming that the legislature

did not confer any authority upon the city to demand rent or compensation

for the use of its streets and alleys, this court held a city can only collect a

fee in connection with a franchise agreement if the amount of the fee is

limited to the reasonable costs of regulating, supervising, or enforcing the

franchise. Id. at 98-99, 244 N.W. at 738. The court further held the record

failed to show that the fee charged by the city was anything more than an

arbitrary amount and dismissed the city’s action to collect the fee. Id., 244

N.W. at 738-39.
      In 1968 the Iowa Constitution was amended to give municipalities

home rule power and authority.          Iowa Const. art. III, § 38A.       This

amendment provided:

            Municipal corporations are granted home rule power and
      authority, not inconsistent with the laws of the general
      assembly, to determine their local affairs and government,
      except that they shall not have power to levy any tax unless
      expressly authorized by the general assembly.

            The rule or proposition of law that a municipal
      corporation possesses and can exercise only those powers
      granted in express words is not a part of the law of this state.

Id. After the enactment of the home-rule amendment, the Code provided

“cities and towns shall not have power to levy any tax, assessment, excise,

fee, charge or other exaction except as expressly authorized by statute.”

Iowa Code § 368.2 (1971). In 1972, the legislature passed a bill entitled
                                      14

“Home Rule for Cities.” 1972 Iowa Acts ch. 1088. This bill repealed section

368.2 effective July 1, 1974. Id. §§ 9, 199. In its place, the legislature only

restricted a city from “levy[ing] a tax unless specifically authorized by a

state law.” Id. § 12 (now codified at Iowa Code § 364.3(4) (2005)). The bill

also enacted the 1975 version of section 364.2(4)(a). Id. § 11.

      In the instant case, the City argues by dropping the reference to fees

and the other exactions, the legislature authorized a city to impose fees,

including franchise fees. We agree with the City that the implementation of

home rule and the Home Rule for Cities bill does authorize the City to

charge a franchise fee. See Nelson v. Rests. of Iowa, Inc., 338 N.W.2d 881,

884 (Iowa 1983) (stating “[w]hen an amendment to a statute deletes certain

words, a change in the law is presumed unless the remaining language

amounts to the same thing”). This conclusion, however, does not answer

the issue involved in this appeal—that is, on what basis may a city assess a

franchise fee to a private utility?
      Since the home-rule amendment and the home-rule bill became

effective, the Code has remained silent as to the basis on which a city may

assess a franchise fee to a private utility. See Iowa Code § 364.2(4) (2003).
The Code still prohibits a city from levying a tax unless specifically

authorized by law. Id. § 364.3(4). Our court has defined a tax as “ ‘a charge

to pay the cost of government without regard to special benefits conferred,’ ”

meaning its primary purpose is to raise revenue. Home Builders Ass’n of

Greater Des Moines v. City of West Des Moines, 644 N.W.2d 339, 346 (Iowa

2002) (citations omitted).

      Unless there is clear evidence to the contrary, we assume that when

the legislature enacts a law, it is aware of the existing state of the law and

our prior interpretations of similar statutory provisions. State v. Freeman,
                                     15

705 N.W.2d 286, 291 (Iowa 2005). At the time the legislature passed the

Home Rule for Cities bill, our cases were clear that a city could only collect

a fee in connection with a franchise agreement if the amount of the fee is

limited to the reasonable costs of regulating, supervising, or enforcing the

franchise. City of Pella, 215 Iowa at 98-99, 244 N.W. at 738.

      Subsequent to the adoption of the home-rule amendment and the

enactment of the Home Rule for Cities bill, we have had several occasions to

discuss fees imposed by a city under its home-rule authority. In City of Des

Moines v. Iowa State Commerce Commission, we were asked to decide: (1)

whether a ruling by the commerce commission that franchise fees collected

by the City should be paid only by the Des Moines customers of a utility

abridged the contractual rights of the City under its franchise agreement

with the utility; and (2) whether there was substantial evidence to support

the commerce commission’s ruling that it would be reasonable for the City

to collect such fees only from the Des Moines customers. 285 N.W.2d 12,

13-14 (Iowa 1979). There we determined the City’s contract rights were not

abridged and substantial evidence supported the commerce commission’s

decision. Id. at 16.
      The City contends this decision stands for the proposition that a city

may collect a franchise fee based on a percentage of revenues derived from

the utility customers because the franchise fees in question there were

based on two percent of the gas revenues and one percent of the electric

revenues derived from the customers. See id. at 13. We disagree. Even

though the franchise agreements at issue there expressed the franchise fees

in terms of a percentage of revenues, the issue before the court was not

whether home-rule powers authorized the amount of the fee charged, but

rather which customers were responsible for paying it. See id.
                                      16

      In 1999 we discussed the home-rule authority of a city to impose a

user fee on a telephone company. City of Hawarden v. US West Comm’ns,

Inc., 590 N.W.2d 504, 506 (Iowa 1999).        There the city terminated its

franchise with the public utility because it established a municipal utility to

furnish telephone and other communication services to its residents. Id.

After terminating its franchise with the utility, the city passed an ordinance

imposing a user fee of three percent of the gross revenues of non-municipal

utilities operating within the city. Id. In declaring the city was without

authority to impose a revenue-generating fee, we first noted any fees

exacted in excess of the expenses incurred for the inspection, regulation,

and supervision of the utility’s use of public grounds are revenue-raising

measures arising from a taxing power and not from a police power. Id. at

507, 509. In doing so, we reaffirmed the notion that a city is not entitled to

recover the rental value of its streets used by a utility in connection with

delivering services. Id. at 507. We also employed the reasoning of a case

from the seventh circuit finding a city could not avoid limitations on its

taxing power by calling a tax a franchise fee. Id. at 509. In applying this

reasoning, we recognized the functional test adopted by the seventh circuit.

Id. The test stated:

      “If the fee is a reasonable estimate of the cost imposed by the
      person required to pay the fee, then it is a user fee and within
      the municipality’s regulatory power. If it is calculated not just
      to recover a cost imposed on the municipality or its residents
      but to generate revenues that the municipality can use to offset
      unrelated costs or confer unrelated benefits, it is a tax,
      whatever its nominal designation.”

Id. (citation omitted).

      In 2002 we considered whether a city’s mandatory park dedication fee

was authorized under home rule. Home Builders Ass’n of Greater Des

Moines, 644 N.W.2d at 345. There we reaffirmed the principle that a city
                                      17

cannot impose a tax without express statutory authorization. Id. at 345-46.

In applying this principle under a city’s home-rule authority, we stated:

      [A] city may charge a fee to cover its administrative expenses in
      exercising its police power. Thus, the reasonable cost of
      inspecting, licensing, supervising, or otherwise regulating an
      activity may be imposed on those engaging in the activity in the
      form of a license fee, permit fee, or franchise fee.
      ....
             The rather narrow range of fees permitted by our cases is
      consistent with our long-standing definition of a tax. As noted
      above, a tax is “a charge to pay the cost of government without
      regard to special benefits conferred.” Consistent with this
      definition, the regulatory and service fees permitted under Iowa
      law are based on a special benefit conferred on the person
      paying the fee. In the regulatory context, fees enable the
      government to administer a particular activity or occupation to
      the peculiar benefit of those engaged in that activity or
      occupation.       Therefore, fees designed to cover the
      administrative expense of regulating a particular activity,
      occupation, or transaction are not taxes.

Id. at 347-48 (citation omitted).

      Our decisions reveal that even after the adoption of the home-rule

amendment and the enactment of the Home Rule for Cities bill, we have

continued to adhere to the position that a fee imposed by a city needs to be

related to the reasonable costs of inspecting, licensing, supervising, or

otherwise regulating the activity in order to be permitted under a city’s

home-rule authority.     If a fee charged by a city exceeds the amount

necessary to inspect, license, supervise, or otherwise regulate the activity, it

is nothing more than a tax levy, which the legislature has strictly

prohibited. Iowa Code § 364.3(4).
      Here, the City asks us to retreat from this position and find a fee

exceeding the costs of inspecting, licensing, supervising, or otherwise

regulating the activity is not a tax. In support of its argument, the City cites

cases from other jurisdictions that it claims recognize a utility franchise fee
                                      18

constitutes valuable consideration in return for the grant of the franchise

and the right of the utility to use the right-of-way. These cases are based

on constitutional, statutory, or case law authority that allows for such a

charge. See, e.g., Qwest Corp. v. City of Santa Fe, 224 F. Supp. 2d 1305,

1319-22 (D.N.M. 2002) (looking to New Mexico statutes, constitutional

provisions, and case law to determine the city has the authority to contract

for fair and reasonable compensation as consideration for the utility’s use of

the public rights-of-way); Bruce v. City of Colorado Springs, 131 P.3d 1187,

1192 (Colo. Ct. App. 2005) (citing statutes and case law to hold a franchise

fee charged by a municipality is not a tax, but rather rent paid by the utility

for the use of the public rights-of-way); Alpert v. Boise Water Corp., 795 P.2d

298, 306-07 (Idaho 1990) (finding the Idaho Constitution and the Idaho

Code expressly allow a city to charge a franchise fee to the utility as valid

consideration for the city surrendering its right to operate its own utility);

Kowalski v. City of Livonia, 705 N.W.2d 161, 162 (Mich. Ct. App. 2005)

(determining a franchise fee was not a tax based on case law providing that

in order for a charge to qualify as a fee and not a tax, it must have a

regulatory purpose rather than a revenue-raising purpose, it must be

proportionate to the necessary costs of the services, and it is generally

voluntary).     Thus,   we   find   these   authorities   distinguishable   or

unconvincing.
      Before and after the adoption of home-rule authority, our case law

has consistently held a license fee, permit fee, or franchise fee is not a tax

so long as it is related to the reasonable costs of inspecting, licensing,

supervising, or otherwise regulating the activity that is being licensed,

permitted, or franchised. We see no reason to retreat from this position.

The legislature was well aware of our holdings in this area when it passed
                                      19

enactments concerning home-rule authority. If the legislature thought it

would be good public policy to allow a city to raise revenue by charging a

franchise fee in excess of the reasonable costs of inspecting, licensing,

supervising, or otherwise regulating the activity, the legislature could have

done so.

      Consequently, any franchise fee charged by a city must be reasonably

related to the city’s administrative expenses in the exercise of its police

power.     These expenses include the reasonable costs of inspecting,

licensing, supervising, or otherwise regulating the activity the city is

franchising. This holding, however, does not require the city to calculate its

administrative expenses to a mathematical certainty. See Bloom v. City of

Fort Collins, 784 P.2d 304, 308 (Colo. 1989) (holding special fees are not

required to be determined to a mathematical exactitude as long as the

ordinance creating the fee is “reasonably designed to defray the cost of the

particular service rendered by the municipality”).
      There is a broad presumption that an ordinance is valid when the

legislature vests the power in a city council to regulate, license, and control.

Star Transp. Co. v. City of Mason City, 195 Iowa 930, 953, 192 N.W. 873,
882 (1923). In determining whether an ordinance creates a valid fee or an

illegal tax, we have stated:

             “Where the grant [of power] is not made for revenue, but
      for regulation merely, a much narrower construction is to be
      applied” than where it confers the power also of raising
      revenue. But even where it is for regulation merely, “a fee for
      the license may still be exacted, but it must be such a fee only
      as will legitimately assist in the regulation; and it should not
      exceed the necessary or probable expense of issuing the license
      and of inspecting and regulating the business which it covers.
      . . . But the limitation of the license fee to the necessary
      expenses will still leave a considerable field for the exercise of
      discretion when the amount of the fee is to be determined. . . .
      In fixing upon the fee, it is proper and reasonable to take into
      account, not the expense merely of direct regulation, but all the
                                      20
      incidental consequences that may be likely to subject the
      public to cost in consequence of the business licensed. In
      some cases, the incidental consequences are much the most
      important, and, indeed, are what are principally had in view
      when the fee is decided upon. . . . And all reasonable
      intendments must favor the fairness and justness of a fee thus
      fixed; it will not be held excessive unless it is manifestly
      something more than a fee or regulation.”

Id. at 955-56, 192 N.W. at 883 (alterations in original) (citation omitted).

      Under these principles, a city has the authority to assess a franchise

fee expressed as a percentage of the gross receipts derived from the utility’s

sale of its services to the public, so long as the charge is reasonably related

to the reasonable costs of inspecting, licensing, supervising, or otherwise

regulating the activity that is being franchised.

      V. Application of Law to Facts.

      In order for Kragnes to prevail on her motion for partial summary

judgment, the record must show “there is no genuine issue as to any

material fact and that [she] is entitled to a judgment as a matter of law.”

Iowa R. Civ. P. 1.981(3). Our review of the record indicates a genuine issue

of material fact exists as to whether all or part of the franchise fees are

reasonably related to the City’s administrative expenses. The summary

proposal distributed by the city manager’s office stated “[t]here is no

statutory limit on the level of franchise fee to be collected, although as with

any user fee it should bear a relationship to the cost to the city of the

utility’s occupancy of public areas in the city.”

      Examining the record in the light most favorable to the City and

drawing all legitimate inferences from the record, there is no question the

grant of the franchises to the utility causes the City to incur some ongoing

administrative expenses in the exercise of its police power. These expenses

would include the reasonable costs of inspecting, supervising, and

otherwise regulating the gas and electric utility franchises. Just because
                                      21

the record is replete with references that the City used some portion of the

franchise fees for purposes other than administrative expenses, this fact

does not mean that the City is not using other streams of revenue to cover

the administrative expenses it incurs as a result of granting MidAmerican

the gas and electric utility franchises.     Therefore, at this stage of the

proceedings, the district court should not have declared the entire franchise

fees assessed by the City to MidAmerican customers for the gas and electric

services to be illegal taxes. Accordingly, we must reverse the district court’s

order granting Kragnes’s second motion for partial summary judgment.
      VI. Disposition and Directions.

      Because under this record a genuine issue of material fact exists as to

whether all or part of the franchise fees charged by the City on gas and

electric services are reasonably related to the City’s administrative expenses

in exercising its police power, we reverse the decision of the district court

and remand the case to determine the class certification question and for a

trial on the merits. At trial, the district court shall determine what, if any,

part of the franchise fees are related to the City’s administrative expenses in

exercising its police power, including the costs associated with any
incidental consequences of the franchised services. If after trial the district

court determines that none of the franchise fees are reasonably related to

the City’s administrative expenses, the court shall issue the appropriate

order disallowing the franchise fees as contained in the ordinances.

However, if the district court determines that all or part of the franchise fees

are reasonably related to the City’s administrative expenses, the court shall

enforce the ordinances up to an amount equal to the fees reasonably related

to the City’s administrative expenses in exercising its police power. Cf. State

ex rel. Turner v. Younker Bros., Inc., 210 N.W.2d 550, 565 (Iowa 1973)
                                     22

(holding a department store was not allowed to collect finance charges on its

retail installment contracts and revolving charge accounts that were in

excess of the interest rate allowed by statute; however, the store was

allowed to assess finance charges in the amount allowed by statute); Ehlers

v. Iowa Warehouse Co., 188 N.W.2d 368, 373 (Iowa 1971) (holding an

employer may partially enforce a noncompete agreement to the extent it is

reasonable under the circumstances).

      REVERSED AND CASE REMANDED WITH DIRECTIONS.